—Judgment, Supreme Court, New York County (Carol Huff, J.), entered on April 23, 1996, which denied petitioner’s application to stay arbitration and dismissed the petition, unanimously affirmed, with costs.
Petitioner’s contention that there was not a valid agreement to arbitrate due to the fact that the contract as a whole was allegedly vague and therefore unenforceable is without merit (see, Matter of Prime [Jonas], 38 NY2d 570, 576-577). Since the parties’ intent to arbitrate "[a]ny dispute” under the agreement was clear and unequivocal, and since respondent’s claim falls within the scope of the arbitration clause, petitioner’s application was properly denied (see, Sisters of St. John the Baptist v Geraghty Constructor, 67 NY2d 997, 998). Concur— Milonas, J. P., Ellerin, Nardelli and Williams, JJ.